DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but they are not persuasive.
First “Clustering” is discussed at least in [0105] of Omote, which states that based on the scores of all the unregistered words (in the feature vector buffer), the clustering unit determines which cluster to which the new unregistered word is to be added as a new member. See also Fig. 8 of Omote, which shows updating of the score sheet by adding a new unregistered word represented by broken lines ([0111]). Omote also teaches in [0119], The method of determining the representative member is not limited to that described above. For example, of unregistered words included as members in a cluster, an unregistered word which is smallest in the sum of distances in the feature vector space from that unregistered word to the other unregistered words may be selected as the representative member of that cluster. Examiner notes this at least suggests that a number of unknown-words is two or more in that cluster;
Most importantly, [0140]-[0141]
Omote teaches storing a corresponding unregistered word as a known word in the first storage unit. [0171] Furthermore, the maintenance unit 31 updates the word dictionary on the basis of the result of the clustering, and thus it becomes possible to easily register an unregistered word into the word dictionary without causing a great increase in the size of the word dictionary.
Wu further teaches storing, when number of unknown-words which are recognized to be identical is two or more, a corresponding unknown-word in the first storage unit as a known word (Fig. 2 and Col. 8, line 26- Col. 9, line 16, storing, when number of unknown-words which are recognized to be identical is two or more, a corresponding unknown-word in the first storage unit as a known word (If no entry in the speech recognition dictionary matches the utterance, the system proceeds to query 218 that verifies if a sufficient number of training utterances have been collected to define the new word.  In the preferred embodiment the number of training utterances needed to create an entry in the dictionary for the new word is two (2).  A larger number of training utterances may be used without departing from the spirit of the invention.  Query 218 is answered in the positive if an insufficient number of utterances have been collected and the system prompts the user 208 to enter a new utterance of the same word and then proceeds to the speech recognition layer 204.  If a sufficient number of utterances have been collected, condition 218 is answered in the negative and a consistency check 219 is performed in order to determine if the utterances entered are sufficiently similar to represent a same entry… When the training layer of the system is activated the process for the addition of the new entry to the speech recognition dictionary 222 begins.  In the preferred embodiment a single entry (corresponding to at least one transcription) is stored in the speech recognition dictionary.)

For at least these reasons, Examiner respectfully maintains the rejections.
Examine further cites Harada (US 2010/0010813) as a relevant art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omote et al. (US 2004/0030552) in view of Wu et al. (US 5,983,177).
Claim 1
Omote teaches a voice processing apparatus, comprising: a first storage unit which stores a known-word (dictionary memory 25 of Fig. 4; [0083] The dictionary memory 25 stores a dictionary in which words to be recognized are described in such a manner that the entry of each word is related to information (phonemic information) indicating the pronunciation of that word in the form of a cluster of phonemes.); and 5a processor, the processor being configured to execute: 
a voice recognition process of extracting an unknown-word by executing a voice recognition process on an input voice signal, based on a storage content of 10the first storage unit ([0098], The unregistered word period processing unit 27 assigns a unique ID (identification) to the phoneme sequence (unregistered word) supplied from the matching unit 23 and supplies it, together with the phoneme sequence of the unregistered word and the feature vector sequence of the voice period, to the feature vector buffer 28.); and 
on the basis of the updated score sheet stored in the score sheet memory 30. See also [0116] and [0119], The method of determining the representative member is not limited to that described above. For example, of unregistered words included as members in a cluster, an unregistered word which is smallest in the sum of distances in the feature vector space from that unregistered word to the other unregistered words may be selected as the representative member of that cluster. Examiner notes this at least suggests that a number of unknown-words is two or more; [0193] The respective modules shown in FIG. 14 correspond to the blocks shown in FIG. 4…a maintenance module 140 to the maintenance unit 31. See Fig. 12 for identical words in a cluster; [0171] Furthermore, the maintenance unit 31 updates the word dictionary on the basis of the result of the clustering, and thus it becomes possible to easily register an unregistered word into the word dictionary without causing a great increase in the size of the word dictionary. See [0102] regarding calculation of scores before maintenance unit updates the dictionary.).
the storage control process comprising processes of: 
calculating a distance of a characteristic amount between the unknown-word and each of clusters of other unknown-words that are already stored in a second storage unit ([0137] of Omote, On the other hand, if it is determined in step S12 that there is a cluster which has already been obtained, that is, if the new unregistered word is not the first unregistered word and thus the with respect to the already-stored unregistered word and also calculates the score of the already-stored unregistered word with respect to the new unregistered word. [0138] More specifically, for example, if there are N already-stored unregistered words respectively assigned IDs from 1 to N, and if the ID of the new unregistered word is given as N+1, the clustering unit 29 calculates the scores s(N+1, 1), s(N+1, 2), . . . , s(N+1, N) for the new unregistered word with respect to the N already-stored unregistered words, respectively; 
Omote teaches that taking a reciprocal of the score of the unregistered word provides the distance between the unregistered word and other stored unregistered words in different clusters.   For example, score is denoted as “s(N+1, i)” in [0140]. In [0146], Omote teaches “Herein, if a member whose ID is i is denoted as a member #i, the reciprocal of the score, 1/s(k, k1), corresponds to the distance between a member #k and a representative member k1, represented by equation (2), and the reciprocal of the score, 1/s(k, k2), corresponds to the distance between the member #k and a representative member k2.”) and, 
when there is a cluster with the characteristic amount that is within a predetermined distance, storing a corresponding unknown-word in the cluster with a shortest distance of the characteristic amount in the second storage unit ([0105] The clustering unit 29 refers to the updated score sheet and detects, from existing clusters obtained by clustering unregistered words (already-stored unregistered words), a cluster to which the new unregistered word is to be added as a new member. The clustering unit 29 adds the new unregistered word as a new member to the detected cluster; [0137] On the other hand, if it is determined in step S12 that there is a cluster which has already been obtained, that is, if the new unregistered word is not the first unregistered [0140]-[0141] of Omote most importantly teaches how the score is used to determine which cluster to store the unknown-word in-specifically, in step S15, Omote teaches detecting a cluster with a representative member, among a plurality of clusters, that would give a highest score to the new unrecognized word. In step S16, the new unregistered word is assigned to the cluster detected in step S15 that gives the new unregistered word the highest score. Examiner already establishes in the previous paragraph that taking a reciprocal of the score of the unregistered word provides the distance between the unregistered word and other stored unregistered words in different clusters); 
when there is no cluster with the characteristic amount that is within the predetermined distance, generating a new cluster in the second storage unit and storing a corresponding unknown-word in the new cluster ([0132] of Omote, If it is determined in step S12 that there is no cluster which has already been obtained, that is, if the new unregistered word is a first unregistered word and the score sheet includes no entry of an already-stored unregistered word, then the process proceeds to step S13. In step S13, The clustering unit 29 newly produces a cluster so as to include the unregistered word as a representative member thereof, and the clustering unit 29 registers information associated with the new cluster and the new unregistered word in the score sheet stored in the score sheet memory 30 thereby updating the score sheet.), and 
when there is a cluster in which a number of unknown-words is two or more in the Page 2 of 13Application No. 16/193,163Attorney Docket No. 8942-1AMENDMENT dated January 4, 2021second storage unit, storing a corresponding unknown-word in the first storage unit as a known-word ([0156] That is, the clustering unit 29 refers to the score sheet stored in the score sheet memory 30 to detect scores s(k', k) needed in calculation of equation (1) for each member of the detected cluster to which the new unregistered word has been added as a member thereof. The clustering unit 29 determines the ID of a member to be employed as the new representative member of the detected cluster in accordance with equation (1) using the detected scores s(k', k) The clustering unit 29 then rewrites the score sheet (FIG. 8) such that the representative member ID of each member of the detected cluster is replaced with the ID of the new representative member of the detected cluster. [0157] Thereafter, the process proceeds to step S22. In step S22, the maintenance unit 31 updates the word dictionary stored in the dictionary memory 25 on the basis of the score sheet, and the process is ended.).
Still Omote may not clearly detail storing, when number of unknown-words which are recognized to be identical is two or more, a corresponding unknown-word in the first storage unit as a known word.
Wu teaches in Fig. 2 and Col. 8, line 26- Col. 9, line 16, storing, when number of unknown-words which are recognized to be identical is two or more, a corresponding unknown-word in the first storage unit as a known word (If no entry in the speech recognition dictionary matches the utterance, the system proceeds to query 218 that verifies if a sufficient number of training utterances have been collected to define the new word.  In the preferred embodiment the number of training utterances needed to create an entry in the dictionary for the new word is two (2).  A larger number of training utterances may be used without departing from the spirit of the invention.  Query 218 is answered in the positive if an insufficient number of utterances have  When the training layer of the system is activated the process for the addition of the new entry to the speech recognition dictionary 222 begins.  In the preferred embodiment a single entry (corresponding to at least one transcription) is stored in the speech recognition dictionary.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate addition of new words to dictionary as taught by Wu with the voice recognition apparatus of Omote, because doing so would have provided a way to obtain a more accurate representation for new entries and to reduce the computational costs at the recognition stage (Col. 2, lines 61-62 of Wu).
Claim 2
20	Omote in view of Wu teaches the voice processing apparatus according to claim 1, wherein the storage control process includes a process of classifying, the unknown-words extracted by the voice recognition process in accordance with a degree of similarity (abstract of Omote: the cluster is divided depending on the members of the cluster such that unregistered words which are acoustically similar to each other belong to the same cluster.), and includes the process of 25storing, when a number of unknown-words which are recognized to be in an identical classification, is two or more, a 188942-144439-US corresponding unknown-word in the first storage unit as a known-word ([0246] of Omote, In the present example, the feature vector deletion module 141 determines that the command for deleting an unregistered word has been issued, when one of 
Claim 3 
Omote in view of Wu teaches the voice processing apparatus according to claim 1, further comprising a second storage unit (See feature vector buffer 28 and score sheet memory 30 of Fig. 4), 5wherein the storage control process executing storage control to the first storage unit and the second storage unit, and the storage control process includes a process of classifying, the unknown-words extracted by the voice recognition process in 10accordance with a degree of similarity (abstract of Omote: the cluster is divided depending on the members of the cluster such that unregistered words which are acoustically similar to each other belong to the same cluster.), and includes the process of storing, successively the classified unknown-words in the second storage unit (Fig. 12; [0195] of Omote), and when a number of unknown-words which are recognized to be in an identical classification, among 15the unknown-words classified and stored in the second storage unit, is two or more, a corresponding unknown-word in the first storage unit as a known-word ([0246] of Omote, In the present example, the feature vector deletion module 141 determines that the command for deleting an unregistered word has been issued, when one of conditions (1) to (5) described below is satisfied: [0247] (1) if the number of members belonging to particular clusters of the clusters registered in the score sheet stored in the score sheet buffer 139 becomes greater than a predetermined number; [0193] The respective modules shown in FIG. 14 correspond to the blocks shown in FIG. 4…a maintenance module 140 to the maintenance unit 31. See Fig. 12 for identical words in a cluster;).  
Claim 4
greater than a predetermined number; [0193] The respective modules shown in FIG. 14 correspond to the blocks shown in FIG. 4…a maintenance module 140 to the maintenance unit 31. See Fig. 12 for identical words in a cluster;). 
Claim 5
Omote in view of Wu teaches the voice processing apparatus according to 198942-144439-US claim 3, wherein the storage control process includes the process of storing, when at least one of an absolute value of a number of unknown-words which are recognized to be in an identical classification, or a 5number of predetermined upper ranks of unknown-words, among the unknown-words classified and stored in the second storage unit, is two or more, a corresponding unknown-word in the first storage unit as a known-word ([0246] of Omote, In the present example, the feature vector deletion module 141 determines that the command for deleting an unregistered word has been issued, when one of conditions (1) to (5) described below is satisfied: [0247] (1) if the number of members belonging to particular clusters of the clusters registered in the score sheet stored in the score sheet buffer 139 becomes greater than a predetermined number; [0193] The respective modules shown in FIG. 14 correspond to the blocks shown in FIG. 4…a maintenance module 140 to the maintenance unit 31. See Fig. 12 for identical words in a cluster;).  
Claim 6
Omote in view of Wu teaches the 10voice processing apparatus according to claim 3, wherein the storage control process includes the process of storing, when information of a number of unknown-words which are recognized to be in an identical classification, among the unknown-words 15classified and stored in the second storage unit, is two or more at a preset time instant, a corresponding unknown-word in the first storage unit as a known-word ([0208] of Omote, Furthermore, if the feature vector deletion module 141 determines that data supplied from the not-referred-to time calculation module 142 indicates that a particular cluster has not been referred to at all over a period of time equal to or longer than a predetermined length, the feature vector deletion module 141 deletes utterance information and associated data of members of that particular cluster from the feature vector buffer 137. See also [0209]-[0211]; [0246] In the present example, the feature vector deletion module 141 determines that the command for deleting an unregistered word has been issued, when one of conditions (1) to (5) described below is satisfied: [0247] (1) if the number of members belonging to particular clusters of the clusters registered in the score sheet stored in the score sheet buffer 139 becomes greater than a predetermined number; [0193] The respective modules shown in FIG. 14 correspond to the blocks shown in FIG. 4…a maintenance module 140 to the maintenance unit 31. See Fig. 12 for identical words in a cluster and fig. 15-storage time).  
Claim 7

the storage control process includes a process of classifying, the extracted unknown-words, based on a 25degree of similarity, in accordance with the speaker recognized by the voice recognition process (abstract of Omote: the cluster is divided depending on the members of the cluster such that unregistered words which are acoustically similar to each other belong to the same cluster.), and includes the process of storing, successively the 208942-144439-US classified unknown-words in  In the present example, the feature vector buffer 137 stores, for example, as shown in FIG. 15, an ID, a phoneme sequence, a feature vector sequence, and a storage time of an unregistered word supplied from the unregistered word period processing module 136 such that they are related to each other.  In other words, the feature vector buffer 137 stores a set of data indicating entries (in rows) corresponding to respective unregistered words.).
Claims 8-14
These claims recite substantially the same limitations as those provided in claims 1-7 above, and therefore they are rejected for the same reasons.
Claims 15-21
These claims recite substantially the same limitations as those provided in claims 1-7 above, and therefore they are rejected for the same reasons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS H MAUNG/Primary Examiner, Art Unit 2654